DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17, 18, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Montanari et al. (WO 2011/026987) in view of Bayon et al. (US 2009/0036997).
As to claim 17, Montanari et al. discloses a method for making a prosthesis for treating hernias (see page 9, lines 4-5). The method comprises providing an open worked textile of biocompatible material (see page 9, lines 20-22) having a first face provided with fastening means for fixing the textile to biological tissue in the inguinal region (barbs, see page 9, lines 24-32), a second face that is opposite the first face (see page 9, line 24); and covering at least a portion of the second face with polyvinyl alcohol film that is not soluble at ambient temperature but becomes so at 37C and has a smooth outer surface that is free of pores (see page 31, line 30 – page 32, line 5). Montanari et al. states the coating comprises a mixture of polyvinylalcohol, pepsin treated collagen and glycerol can be applied to obtain a film free of pores (see Example 4, page 33, lines 9-12 and lines 25-36 and page 34, lines 1-4). Montanari further teaches the collagen can be native collagen which is non-oxidized collagen (see page 12, lines 20-25, page 15 lines 1-7, claim 4). 
Montanari et al. fails to explicitly teach the combination of non-oxidized collagen with polyvinyl alcohol and glycerol as required by claim 1.
Bayon et al., from the same filed of endeavor discloses bioresorbable material which proved a temporary barrier that is made of glycerol and polyvinyl alcohol as well 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Montanari to include natural or non-oxidized collagen within the composition through routine experimentation if the desired result of the implant was rapid interconnectivity as taught by Bayon et al. 
As to claim 18, the coating is applied over all of the second face (see page 31, line 19- page 32, line 5 and page 4, lines 28-29). 
As to claim 22, the coating comprises a mixture of pepsin treated collagen and glycerol (see page 12, lines 20-25, page 15 lines 1-7, claim 4). 
As to claims 23 and 24, the surface area of pepsin treated collagen is about 2.565 mg/cm2 (2.7% of 0.95 g/cm2 ) and 0.513 mg/cm2 (0.54% of 0.95g/cm2) (see Example 1A). The 2.565 mg/cm2 rounds to 2.6.
Claim 19, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montanari (WO2011/026987) in view of Bayon et al. (US 2009/0036997) as applied to claim 17 above, and further  in view of Guetty (US 2009/0240288).
The teachings of Montanari and Bayon as applied to claim 17 are as stated above. 
Montanari discloses a rectangular shaped prosthesis and states the shape of the prosthesis can be changed depending up the anatomical structure (see page 1, lines 7-12). Montanari discloses the fabric can be 15x10 cm (see page 25, line 12) but fails to disclose the textile in the width direction has a first upper part intended to be placed facing the anterior muscle wall and a second lower part intended to be placed facing an iliac and spermatic vessel as required by claim 19. 


    PNG
    media_image1.png
    342
    606
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the invention was made to modify adjust the configuration of the prosthesis in order to have the upper portion in contact with the muscle wall and the lower portion facing the spermatic vessels and part of the psoas muscle as claimed  in order to optimize the prosthesis to successfully treat type of hernia as taught by Guetty. One would have been motivated to do so since both are directed to treating hernias with meshes where Montanari generally teaches the shape can be changed depending upon the anatomical structure and Guetty discloses operable shapes/configurations used to successfully treat the inguinal hernias. 
As to claim 29, Guetty discloses forming a seam on the textile, which provides a border between the upper and lower part. The seam following an oblique line that starts in a lower portion of a side width and terminates at a lend point about 2/3 the length of the reactant and half way along the width of the rectangle (see Figs 3 and 4).
. 
Claims 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montanari (WO2011/026987) in view of  Bayon et al. (US 2009/0036997) and Guetty (US 2009/0240288) as applied to claim 19 and further in view of Boey et al. (US 2012/0010636).
The teachings of Montanari, Bayon et al. and Guetty as applied to claim 19 are as stated above. 
Montanari modified by Bayon et al. and Guetty are silent as to applying the non-porous coating on the upper region of the upper part of the second face of the openworked textile as required by claim 20 or that the upper region represents two thirds of a surface of the upper part as required by claim 21. 
Boey et al., in the same field of endeavor of forming prostheses used in hernia repair (see abstract), teaches applying an anti-adhesion/ barrier coating for visceral tissue to at least a part of the face of the prosthesis. Boey et al. states the layer can be applied to the entire outer surface or part of one of the outer surfaces where the anti-adhesion effect is needed as a barrier to surrounding organs or tissues (see 0048, 0049, 0078). 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Montanari to include selectively applying the non-porous coating only on part of the second face as taught by Boey in order to prevent adhesion to visceral tissue providing a barrier between organs and tissues.  It would have also been obvious to one having ordinary skill in the art before the invention was made to coat only approximately two thirds of the upper part depending upon the amount of the prosthesis that should not adhere to visceral tissue.  
Claim 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montanari (WO2011/026987) in view of Bayon et al. (US 2009/0036997) as applied to claim 17 above in view of Evans et al. (US 2009/0318752).

Montanari is silent as to the use of a means for indicating an orientation of the prosthesis as required by claim 25. 
Evans, in the same endeavor of implants used to treat hernias (see 0049), teaches a means for indicating the orientation of a prosthesis by having a zone of a different color than the rest of the prostheses (see 0091-0092) which aids the surgeon in placement of the implant. 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Montanari to include the means for indicating the orientation of the prosthesis as taught by Evans in order to aid the surgeon in correctly placing the implant during deployment ensuring the implant performs its desired function. 
As to claim 26, Evans et al. teaches the means for indicating is having a zone with a different color than the rest of the implant (see 0091-0092). 
As to claim 27, the means for indicating comprises knitting with a yarn of a different color than those used for the textile (see 0092 of Evans). 
As to claim 28, Evans further teaches placing the different color in the medial part of the prosthesis in order to aid in centering the implant (see 0091 and Fig. 8).  
Claims 31 - 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montanari (WO2011/026987) in view of Bayon et al. (US 2009/0036997) as applied to claim 17 above in view of Stopek et al. (US 2012/0010637) and  Evans et al. (US 2009/0318752)
The teachings of Montanari in view of Bayon et al. as applied to claim 17 are as stated above. 

Montanari fails to disclose melting loops generated by the knitting of the second yarn, where the first and second yards are knit on a warp-knitting machine with three guide bars B1, B2, B3 and have the claimed pattern chart as required by claim 31.
Stopek et al., in the same field of endeavor of forming hernia repair meshes (see 0030), discloses such meshes can be knitted on a warp knitting machine of a tricot or Raschel type with at least three sheets or warps of yarn and as many guide bars (see 0030-0031).  
Evans teaches changing the knit pattern in order to have a softer mesh for more compliant organ support, and/or for adding strength (see 0116). The knit pattern is a result effective variable. 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Montanari to include forming the mesh using warp knitting as taught by Stopek et al. One would have been motivated to do so since Montanari is silent as to how the mesh is knitted and Stopek et al. discloses an operable device used for knitting implantable meshes used for hernia repairs. It would have further been obvious to one having ordinary skill in the art to follow the claimed knit pattern through routine experimentation in order to optimize the softness and strength of the mesh as taught by Evans since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive. Regarding the 35 USC 103 (a) rejection over Montanari et al. (WO 2011/026987) in view of Bayon et al. (US 2009/0036997), applicant argues the prior art cited fails to teach a non-porous coating that is hydrosoluble at 37C and non-hydrosoluble at 25C and includes non-oxidized collagen (see arguments page 7) and further argues that the cited example 4 of Montanari does not express or imply a non-porous coating that is hydrosoluble at 37C and non-hydrosoluble at 25C, regardless of the materials. The examiner disagrees with applicant’s position. Claim 17 recites, “covering at least a part of said second face with a non-porous coating comprising a material that is hydrosoluble at 37C and non-hydrosoluble at 25C …” therefore the claim only requires that a material within the coating has the claimed property. Applicant’s disclosure states the combination of pepsin treated collagen and glycerol forming a coating that does not dissolve at a temperature of 20-25C but does dissolve in the human body at 37C (see page 7, lines 1-8 of applicant’s specification).  In Example 4 of Montanari et al., a combination of collagen (can be formed via pepsin digestion, example 1) and glycerol are used which means the coating formed would inherently have a material with the same properties as being claimed as evident in cited portion of applicant’s disclosure. 
As to the combination of Montanari et al. and Bayon. Montanari et al. states the collagen can be in oxidized or non-oxidized form but in cited Example 4 cited oxidized form is used. Montanari et al. further states that the collagen can be changed in order to adjust the degradation time of the formed layer (see page 13, lines 10-24). Bayon was used to show the degradation rate of the collagen can be controlled by changing the nature of the collagen. Bayon states if rapid increased interconnectivity within the final material is desired then non-oxidized collagen or native collagen is used. The nature of the collagen is therefore a result effective variable and through routine experimentation one of ordinary skill in the art would use the non-oxidized collagen to optimize the degradation of the formed layer especially since 
For the reasons stated above, the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715